Case 2:19-cv-00817-RGK-AFM Document 32 Filed 04/20/20 Page 1 of 2 Page ID #:195




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     GREGORY F. HURLEY, Cal. Bar No. 126791
   3 ghurley@sheppardmullin.com
     BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
   4 bleimkuhler@sheppardmullin.com
     650 Town Center Drive, 10th Floor
   5 Costa Mesa, California 92626-1993
     Telephone: 714.513.5100
   6 Facsimile: 714.513.5130
   7 Attorneys for Defendants,
     ONE WESTSIDE, LLC and
   8 WESTSIDE TAVERN PARTNERS, LLC
   9
                                      UNITED STATES DISTRICT COURT
  10
                     CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12
       Shonna Counter,                              Case No. 2:19-cv-00817-RGK
  13                                                Honorable R. Gary Klausner
                         Plaintiff,
  14                                                REPLY IN SUPPORT OF MOTION
                v.                                  FOR SUMMARY JUDGMENT
  15                                                [DKT 28]
     One Westside, LLC, a Delaware
  16 Limited Liability Company; Westside            Hearing Date:       May 4, 2020
     Tavern Partners, LLC, a Delaware               Hearing Time:       9:00 a.m.
  17 Limited Liability Company; and Does            Courtroom:          850
     1-10,
  18
                 Defendants.
  19                                                Action Filed:       February 4, 2019
                                                    Trial Date:         June 16, 2020
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                       Case No. 2:19-cv-00817-RGK
       SMRH:4833-9535-0458.1                         REPLY ISO MOTION FOR SUMMARY JUDGMENT
Case 2:19-cv-00817-RGK-AFM Document 32 Filed 04/20/20 Page 2 of 2 Page ID #:196




   1            On April 2, 2020 Defendants One Westside, LLC and Westside Tavern
   2 Partners, LLC (“Defendants”) filed a Motion for Summary Judgment [Dkt. 31] that
   3 was set regularly for hearing on May 4, 2020 at 9:00 a.m. in the above-entitled
   4 court.1 Under the local rules of this Court, Plaintiff Shonna Counter (“Plaintiff”) was
   5 required to file an opposition to Defendants’ motion on or before April 13, 2020.
   6 See L.R. 7-9. Plaintiff did not do so. In addition, Plaintiff has neither sought nor
   7 obtained an extension to file her opposition.
   8            Therefore, Defendants’ respectfully request that the Court grant their motion
   9 for summary judgment for the reasons stated in their moving papers. See, e.g.,
  10 Garrett v. City of Los Angeles, No. CV 12-1670 FMO (SSx), 2014 WL 11397949, at
  11 *11 (C.D. Cal. Mar. 3, 2014) (granting summary judgment in favor of defendant
  12 where plaintiff failed to address defendant's arguments regarding this claim); see
  13 also L.R. 7-12 (“The failure to file any required document, or the failure to file it
  14 within the deadline, may be deemed consent to the granting or denial of the
  15 motion.”).
  16
       Dated: April 20, 2020
  17
  18                                    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  19
  20                                    By                 /s/ Gregory F. Hurley
  21                                                      GREGORY F. HURLEY
  22                                                   Attorneys for Defendants,
  23                                                  ONE WESTSIDE, LLC and
                                                  WESTSIDE TAVERN PARTNERS, LLC
  24
  25
  26   1
       Defendants originally filed their motion on April 1, 2020, but inadvertently did not
  27 include the notice of motion in their filing. After this motion was stricken by the
     Court, Defendants immediately corrected the error and refiled their motion. See
  28 Dkts. 28, 29, 30, and 31.
                                                                        Case No. 2:19-cv-00817-RGK
       SMRH:4833-9535-0458.1                          REPLY ISO MOTION FOR SUMMARY JUDGMENT
